         Case 1:19-cv-03277-MKD          ECF No. 22   filed 05/18/20   PageID.937 Page 1 of 3




 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 3
                                                                       May 18, 2020
 4                                                                          SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   MARC F.1,                                            No. 1:19-CV-03277-MKD

 8                          Plaintiff,                    ORDER GRANTING
                                                          STIPULATED MOTION FOR
 9   vs.                                                  REMAND PURSUANT TO
                                                          SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                      405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                            ECF No. 17, 21

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 21,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney Maren Miller Bam represents Plaintiff. Attorney Jordan

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:19-cv-03277-MKD     ECF No. 22    filed 05/18/20    PageID.938 Page 2 of 3




 1   Goddard represents Defendant. The parties have consented to proceed before a

 2   magistrate judge. ECF No. 7.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 21, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         On remand, the parties stipulate that the ALJ will:

 9         (1) Take any necessary steps to develop the record;
           (2) Offer Plaintiff the opportunity for a new hearing;
10         (3) Reevaluate the medical opinion evidence, including but not limited to the
               opinions by Dr. Wise, Dr. Dalton, and Dr. Staley.
11         (4) Reevaluate the third-party statements and Plaintiff’s symptoms
               complaints;
12         (5) Consider whether Plaintiff meets or equals Listing 11.04b and, in the
               alternative, reassess Plaintiff’s residual functional capacity and whether
13             there are jobs Plaintiff could still perform despite his limitations;
           (6) Proceed with the remaining steps of the sequential evaluation process,
14             obtaining additional medical expert or vocational expert testimony, as
               necessary; and
15         (7) Issue a new decision.

16   ECF No. 21 at 2.

17         3. Judgment shall be entered for PLAINTIFF.

18         4. Plaintiff’s Motion for Summary Judgment, ECF No. 17, is STRICKEN

19   AS MOOT.

20



     ORDER - 2
      Case 1:19-cv-03277-MKD      ECF No. 22   filed 05/18/20   PageID.939 Page 3 of 3




 1         5. Upon proper presentation, this Court consider Plaintiff’s application for

 2   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 3         The District Court Executive is directed to enter this Order, enter

 4   Judgment, forward copies to counsel, and CLOSE THE FILE.

 5         DATED May 18, 2020.
                                 s/Mary K. Dimke
 6                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
